FRICK, J.
I concur. It- now appears from the unmis*496takable and nncontradicted declarations oí the insured that be not only had reason to believe, but that he knew, that at the time he made application for insurance with the defendant he was afflicted with some serious ailment. The record now conclusively shows that he concealed from the medical examiner of the defendant some material and important information, which, had it been disclosed, would have led to the discovery of the fact that the insured was then suffering from the disease which, within a comparatively short time, resulted in his death. The fact, therefore, that the insured knew that his health was seriously impaired, and that he willfully concealed and withheld that fact from the medical examiner, necessarily, and as a matter of law, vitiates the policy. The jury had no right to disregard the statements of the insured, which were in writing and stand wholly unexplained; nor can we disregard them, although the jury, by inadvertence or for some other reason, did so. Where the evidence is conflicting, or where the facts and circumstances respecting any material fact are such that conflicting inferences may legitimately be deduced therefrom, the finding of the jury is binding upon us. Where, however, as here, the statements of the insured are uncontradicted, and in and of themselves are sufficient to vitiate the policy, it is our plain duty to set aside the finding of the jury.
In this case the decision of this court may affect every policy holder who carries insurance with the defendant company. If unjust claims are allowed against the company, it necessarily increases the rate each policy holder must pay in order to meet such claims. It may, however, go farther than that. It may affect the financial soundness and integrity of the company. Such a result would be detrimental to every policy holder. It is the duty of the insurer to avoid, as far as possible, the payment of all unjust claims. When, therefore, as here, it is made to appear without question that the insured, in making his application, knowingly concealed from the insurer his true condition' of health, which was of such a serious nature that if it had been disclosed his application would necessarily have been rejected, the courts *497may not shut tbeir eyes and blindly accept tbe finding of tbe jury. Jurors usually see only those wbo are dependent upon tbe insured, and tbeir sympathies are easily aroused in their fayor. They do not stop to consider tbe consequences that may follow from tbe allowance of unjust claims. To permit a recovery upon a- policy wrongfully obtained encourages similar applications which may ultimately result in preventing tbe insurer from paying tbe claims of legitimate policy holders, and thus there may be hundreds of worthy claimants whose insurance fails because the rights of the insurer have been disregarded by the courts. The undisputed facts which must control this case are such which, to my mind, in the interest of fairness and justice, and to protect the honest policy holder, clearly require us to deny a recovery in this case as matter of law.
It is, however, further earnestly contended that the evidence on the last trial is substantially the same as it was on the former one, upon which it was held by this court that the question of whether the deceased knowingly concealed his real condition from the defendant was for the jury, and hence the district court had erred in directing a verdict. I was of the opinion that the evidence on the former hearing was such as entitled the plaintiff to go to the jury. The evidence respecting the deceased’s knowledge of his actual state of health was in doubt, and that was true also with regard to whether he made the answers respecting his consulting a physician or whether those were written by some other person. There was some doubt, therefore, as to whether deceased knowingly misstated or concealed facts concerning his state of health and the consulting of a physician. Those questions however, as the evidence now stands, are no longer in doubt for the following reasons: The evidence is without dispute that the answers were made on May 29th, and that the deceased died August 13th, just seventy-five days thereafter; that he died from tuberculosis of the spine; that the disease is in its nature progressive, and in most instances terminates fatally, sometimes sooner, somtimes later; that the deceased was afflicted with the disease at the time he made *498the application for insurance and answered the questions therein, and for some time prior thereto had been so afflicted, and that he received medical attention and treatment for some ailment for a considerable time prior to the time he made the answers; that he was placed in a plaster cast within less than twenty days from the time he made the answers; and that he wrote a letter during the time he was being treated, in which letter he stated that he was in a serious condition physically, and was unable to leave Ogden, where he was being treated, and attend court at Kemmerer, Wyo. The statements stand uncontradicted and unexplained. What, then, is the natural, the inevitable, the irresistible conclusion which follows from the undisputed facts? Necessarily this: That the deceased did know, when he made the application for insurance and answered the questions, that he was seriously afflicted with some ailment, and that he then was, and for sometime prior thereto had been, under the doctor’s care and treatment. It is idle to attempt to explain away that evidence, and it is equally idle to refer to eases where the nature of the disease and the facts concerning the condition and surroundings of the insured were different from what they are here. While it is true that the deceased may not have appreciated the nature of his disease, .he, as the undisputed evidence shows, did know that he was seriously afflicted with some malady, and that he had not only consulted doctors, but was being treated by them therefor. The evidence thus stands uncontradicted that the deceased did conceal material facts from the defendant, and it is but fair, just, and right that the consequences of such concealment should fall upon the beneficiaries of the insured rather.than upon the defendant, and indirectly upon the policy holders.
I most cheerfully concede that it is possible that the very material and damaging statements made by the deceased in the letter, which was established by secondary evidence, might have been denied, and, if not denied, might nevertheless have been explained satisfactorily to a jury. Such was not done, however, but the statements -stand admitted and *499unexplained. It is idle to contend that the deceased’s answers to the questions in the application constituted either a denial or an explanation of those statements. The answers cannot deny or explain away the fact that the deceased knew that he was seriously afflicted with some malady, and that he was being treated for the same, both of which facts he concealed in making the answers to the questions in the application for insurance. Therefore, unless, and until the statements contained in the letter written by him are either denied or explained, neither the jury nor the court has a right to ignore them, and if the jury does so the court nevertheless cannot evade its duty by seeking refuge behind the findings of the jury. Nor does this in any way conflict with the former opinion of Mr. Justice THURMAN. That decision turned entirely upon the question whether there was some substantial evidence to go to the jury with respect to whether the deceased at the time he made the answers in the application knowingly concealed some material fact or facts which it was his duty to disclose. ¥e held that there was some such substantial evidence, and in arriving at that conclusion at least some reliance was placed upon the negative evidence of the deceased’s neighbors. In the face of the unexplained and uncontradieted statements that he did know that he was in a serious condition, and was being treated by doctors, that evidence has been entirely dissipated, and has no probative force or effect, and there is now no alternative except to arbitrarily say that the deceased did not know what his own uncontradieted and unexplained statements show he did know or to take those statements at their face value. As the evidence stood, therefore, at the close of the last trial the condition of the case from a legal standpoint was substantially this: Assuming that A. sues B. upon a promissory note, and B. interposes the defense of payment, the burden to prove the defense being on B., and in support thereof he produces some substantial evidence of payment, but the court nevertheless, directs a verdict in favor of A. B. appeals, and this court holds that the evidence of payment should have been submitted to the jury, and on that *500ground reverses the judgment. Upon another trial plaintiff’s evidence is substantially the same upon the question of payment as it was upon the first trial, but B. produces a receipt in full, admitting the payment of the note in question from A., and A. neither denies nor explains the receipt. May the jury or the court ignore the receipt upon the ground that it may be a forgery or may have been obtained by duress or by fraud, etc. ? Clearly not. In the absence of any denial or explanation of the receipt, both court and jury would be required to receive and consider it at its face value, and find that the debt was fully paid and discharged. To hold otherwise is to hold that verdicts and judgments need not be based upon the evidence, but may reflect merely the arbitrary conclusions of the jury, and may be based entirely upon their 'conjectures and caprice. When we once reach that state of affairs in the administration of law and justice, the courts had better be abrogated.